DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed July 13, 2021.
Claims 1 and 9-11 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-11 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.

Applicant argues Kim does not disclose performing a plurality of operations if one of the plurality of operations is input to one of the plurality of electronic devices.  Examiner disagrees.  Paragraph [0060] of Kim discloses the generation of the user context may be detected when one or more states shown in Table 2 are detected or state changes into one or more states shown in Table 2 are detected.  Table 2 includes a condition of the TV being turned on or turned off.  Accordingly the condition that causes an action to occur can be the TV being turned on or turned off.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0066158 to Kim et al. (hereinafter “Kim”).

As to Claim 1, Kim discloses a server comprising: 
a communication interface configured to communicate with a plurality of electronic devices (Paragraph [0047] of Kim discloses gateway device and may communicate with the UE 120, the associated device 130, the smart appliance 140); 
a memory configured to accumulate operation information related to the plurality of electronic devices (Paragraph [0067] of Kim discloses the smart home system may periodically retrieve sensor/device information (event information) stored in the event history repository 505 in operation 520 to generate a rule by a user input or whenever an event is detected and may determine whether there is an event repeated in each time period based on the detected event information in operation 525); and 
a processor configured to cause a plurality of operations of the plurality of electronic devices to be performed, the plurality of operations being repeated during a certain time period in a plurality of days (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of 
wherein when one of the plurality of operations is input to one of the plurality of electronic devices during the certain time period, the processor causes the plurality of electronic devices to perform the plurality of operations by utilizing the communication interface (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner.  Paragraph [0060] of Kim discloses the generation of the user context may be detected when one or more states shown in Table 2 are detected or state changes into one or more states shown in Table 2 are detected.  Table 2 includes a condition of the TV being turned on or turned off.  Accordingly the condition that causes an action to occur can be the TV being turned on or turned off).

As to Claim 3, Kim discloses the server according to claim 1, wherein after permission is obtained from a user of the plurality of electronic devices via one of the plurality of electronic devices or another communication terminal, the plurality of electronic devices are caused to perform the plurality of operations (Paragraph [0059] of Kim discloses the gateway may display a recommendation for the corresponding particular rule to the user in operation 430. When the user selects the displayed particular rule, the selected rule is registered as a new rule corresponding to the added device).

As to Claim 4, Kim discloses the server according to claim 3, wherein in a case of obtaining the permission, the processor subsequently causes the plurality of electronic devices to perform the plurality of operations by utilizing the communication interface without obtaining the permission (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner without a user input).

As to Claim 5, Kim discloses the server according to claim 1, wherein the plurality of days are a plurality of days of the same day of the week (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 6, Kim discloses the server according to claim 1, wherein the processor references operation information to group the plurality of operations of the plurality of electronic devices repeated during the certain time period on the plurality of days, and stores grouped operations in the memory (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 7, Kim discloses the server according to claim 6, wherein the processor performs grouping when a prescribed number or more of prescribed types of operations of the plurality of electronic devices are identified, the operations being repeated during the certain time period on the plurality of days (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner.  Paragraph [0104] of Kim discloses the repeated pattern may be defined as the predetermined number of repetitions (for example, five times)).

As to Claim 8, Kim discloses the server according to claim 7, wherein in a case where the prescribed number of the prescribed types of operations are identified, the processor includes operations other than the prescribed types of operations into the grouping (Paragraph [0102] of Kim discloses when the gateway device periodically detects a user input or whenever the gateway device detects an event to automatically generate a rule, the gateway device may retrieve the recorded user operations and states so far in operation 1115).

As to Claim 9, Kim discloses the server according to claim 8, wherein the processor utilizes the communication interface to receive a designation of the prescribed types of operations via one of the plurality of electronic devices or another communication terminal (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system).

As to Claim 10, Kim discloses an information processing method in a server, the information processing method comprising: 
accumulating, in a memory, operation information based on information from a plurality of electronic devices (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user); 
identifying, by a processor, a plurality of operations of the plurality of electronic devices, the plurality of operations being repeated during a certain time period on a plurality of days (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
when one of the plurality of operations is input to one of the plurality of electronic devices during the certain time period, causing the plurality of electronic devices to perform the plurality of operations via a communication interface (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner.  Paragraph [0060] of Kim discloses the generation of the user context may be detected when one or more states shown in Table 2 are detected or state changes into one or .

As to Claim 11, Kim discloses a network system comprising: 
a plurality of electronic devices configured to transmit operation information (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
a server configured to accumulate the operation information as a log, to identify a plurality of operations of the plurality of electronic devices, the plurality of operations being repeated during a certain time period on a plurality of days, and to transmit a plurality of operation commands to the plurality of electronic devices when one of the plurality of operations is input to one of the plurality of electronic devices during the certain time period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456